Title: To John Adams from Francis Dana, 1 October 1782
From: Dana, Francis
To: Adams, John



St: PetersbourgSeptr 20th/31 1782 OS. 1 October N.S.
My dear Sir

I have no time to write you by this post. Your Son is in good health, but I fear he will not find an opportunity to leave this terrestial paradise before the first snows. Mr: Thaxter’s letter of the 21.7 and 31st. of Augt: has come to hand, but no tidings yet of the picture. Pray by whom did you send it? Nothing of importance stirring here. How goes on your negotiation for Peace? Do our Enemies seek it with seriousness? Let me know something about it. If I thought there was not a prospect of a Peace this Winter, I wou’d certainly leave this Country with your Son, and return with all good speed to our own. Remember your Treaty.

I am my dear Sir, your much obliged & affectionate Friend, and humble Servant
FRA DANA

 